Opinion by
Cole, J.
At the trial petitioner’s witness testified that prior to entry the petitioner had communicated with the Canadian manufacturer for information concerning prevailing prices in the foreign market. The reply letter (exhibit 1) received from the exporter was submitted to the customs examiner who advised entry on the basis of the invoice values, the prices paid for the merchandise, which values petitioner used in making the entries. Later, after the entries had come under the observation of the appraiser, the entered values were rejected by customs officials. Ultimately, appeals for reappraisement were decided on agreed sets of facts establishing higher values to be the proper dutiable values. (Reap. Decs. 7183 and 7203.) From the record presented the court was satisfied that the entry of the merchandise under consideration was without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petitions were therefore granted.